PER CURIAM.
The Agency for Health Care Administration erred in concluding that the original 94-bed fixed-need pool in the Hillsborough County District was valid following this court’s decision in Health Care & Retirement Corp. of America v. Tarpon Springs Hospital Foundation, Inc., 671 So.2d 217 (Fla. 1st DCA 1996). Notwithstanding its error, the agency had competent, substantial evidence to support its alternative conclusion that St. Joseph’s Hospital failed to prove its need for the 24 subacute skilled nursing unit beds, because the hospital did not adequately address the viability of subacute skilled nursing beds already available to meet such need application.
AFFIRMED.
ERVIN and DAVIS, JJ., concur.
KAHN, J., dissents with opinion.